UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 20, 2011 Landmark Energy Enterprise, Inc. (Exact name of registrant as specified in its charter) Nevada 333-147685 N/A (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1oppa Road Towson, MD 21286 (Address of Principal Executive Office) (Zip Code) Phone: 443-956-2392 (Registrant’s telephone and Facsimile number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in FiscalYear On October 20, 2011, the Board of Directors of Landmark Energy Enterprise Inc (“Company”) adopted a resolution to change the Company's fiscal year end from October 31 to January 31, effective immediately as of the date of the board resolution. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Landmark Energy Enterprise, Inc Date: October 21, 2011 By: /s/ Yidian Dong Yidian Dong Director, Chief Executive Officer, Chief Financial Officer
